Mr. Justice Figueras,
after making the above statement of the facts delivered the following opinion of the court:
The trial court did not commit the errors of fact and of law alleged in the first ground of the appeal, because in considering the legal value of the documents referred to, it recognizes the priority of the cautionary notice with respect to the record of the purchase, and the fact that the third person was aware of the encumbrance entered in the Registry of Property when he made the purchase. The doctrine referred to in the second and third grounds of the appeal as having been violated, is not applicable to the question at issue, for which reason no such violation as the one mentioned could have occurred in the judgment appealed from. As expressly provided by article 44 of the Mortgage Law and as repeatedly held by the Supreme Court of Spain in its judgment rendered on the 10th of May, 1886, and in other judgments, and by this court in *399its judgment of November 1,1902, a cautionary notice of an attachment authorized by a judicial order and intended only to guarantee the result of a suit, neither creates nor declares any right, nor does it alter the nature of obligations, nor can it convert into a real, action or foreclosure suit, an action which is not of such nature, and has no effect other than to accord a preference to the creditor who has secured the attachment, only in so far as the property entered is concerned, over other creditors whose claims against the same debtor were contracted subsequently to the entry of such cautionary notice; and therefore, the cautionary notice of an attachment entered at the request of a creditor, cannot impair the right of ownership in the property, (object of the complaint in intervention) that had been acquired by a third person years before, as it had been by Emilio Gomez by virtue of a contract of purchase and sale before the promissory note in favor of Marquez <fc Co. had been signed by the debtor Juan Antonio Rodriguez y Velez, and if this advantage benefits Gomez, it should also benefit the third person, Fernández, who in turn, and by the same title, acquired the farms in question. Far from violating article 44 of the Mortgage Law, as averred in the fourth allegation, the Mayagüez Court has correctly applied it.
We should declare, and do declare, that the appeal in cassation for violation of law, taken by the firm of Marquez <fc Go., does not lie, and impose upon them the costs. The proper certificate hereof is ordered to be forwarded, and the record returned to the District Court of Mayagüez,
Messrs. Chief Justice Quiñones, and Associate Justices Hernandez, Sulzbacher and MacLeary, concurring.